     Case 2:16-md-02724-CMR Document 1599 Filed 11/17/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                 16-MD-2724
 PRICING ANTITRUST LITIGATION


 THIS DOCUMENT RELATES TO:

 JM SMITH CORP.                                  HON. CYNTHIA M. RUFE

               v.                                Civil Action No.
                                                 20-cv-04370
 ACTAVIS HOLDCO U.S. INC., et al.



                             ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

      Pursuant to Paragraph 7 of Pretrial Order No. 1 (No. 16-md-2724, ECF No. 2) and

Paragraph 12 of Pretrial Order No. 33 (No. 16-md-2724, ECF No. 431), kindly enter the

appearances of Douglas Tween and John Eichlin of Linklaters LLP on behalf of Defendant

Strides Pharma, Inc.



 Date: November 17, 2020                Respectfully submitted,

                                        /s/ Douglas Tween
                                        Douglas Tween (PHV, NY Bar No. 2302859)
                                        John Eichlin (PHV, NY Bar No. 4948816)
                                        LINKLATERS LLP
                                        1290 Avenue of the Americas
                                        New York, N.Y. 10104
                                        (212) 903-9072
                                        douglas.tween@linklaters.com
                                        john.eichlin@linklaters.com

                                        Attorneys for Defendant Strides Pharma, Inc.




                                          1
      Case 2:16-md-02724-CMR Document 1599 Filed 11/17/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

          I hereby certify that the foregoing Entry of Appearance was served on November 17,

2020 by the Court’s electronic filing system to all counsel of record in the above-captioned

action.

                                                        /s/ Douglas Tween
                                                        Douglas Tween




                                                2
